DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on October 30, 2020. Claim 10 has been added. Claims 1-10 are pending and examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
 
Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 30, 2020 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record, Fukumura et al., US 20090015201 A1, in view of Goertler et al., US 4520271 A, hereinafter referred to as Fukumura, and Goertler, 
Examiner respectfully disagrees. Applicant argues Goertler requires a standstill to shutoff an engine, whereas the present application does not. Examiner notes the broadest reasonable interpretation of claim 1 does not exclude a standstill. Claim 1 requires turning off an engine instantly responsive to a filling degree, i.e. amount of fuel. Goertler analogously provides shutting off an engine responsive to filling degree. Examiner suggests limiting the scope of claim to exclude a standstill in order to distinguish over the teachings of Goertler. As to Applicant’s argument regarding Fukumura’s battery refresh control, Examiner notes Applicant appears to argue a more narrow definition of the claimed control command for the first drive engine, however, does not offer a different interpretation of the claimed command to distinguish from the disclosure of Fukumura. Examiner notes the battery refresh control necessarily includes determining commands to a drive engine because the battery refresh control includes both starting and shutting off the engine, i.e. control commands for a first drive engine (See at least ¶69, 71-78, and 81, and Fig. 6). 
For at least the above, the previous rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al., US 20090015201 A1, in view of Goertler et al., US 4520271 A, hereinafter referred to as Fukumura, and Goertler, respectively.
As to claim 1, Fukumura discloses an operating method for a hybrid vehicle comprising at least two drive engines, of which the first drive engine is a combustion engine with internal combustion and can be supplied with fuel from a first energy storage device, and a second drive engine, which can be supplied with energy from a second energy storage device, wherein in order to determine a control command with which the first drive engine can be shut off the method comprises the acts of:
determining a state value for the filling degree of the first energy storage device (Fuel amount – See at least ¶43);
SOC – See at least ¶49);
comparing said state value for the filling degree of at least the first energy storage device to a target state value (Fuel amount threshold – See at least ¶65); and
depending on said comparison, determining a control command for the first drive engine (Fuel amount threshold used in determining engine operation - See at least ¶65).
Fukumura fails to explicitly disclose the control command for the first drive engine is a control parameter that causes the operation of the first drive engine to be turned off instantly. However, Goertler teaches a control command for a first drive engine is a control parameter that causes the operation of a first drive engine to be turned off instantly (“…in the case of a too low level of fuel in the tank the motor vehicle engine is to be switched off very quickly…” – See at least Col. 4 Lines 16-18).
Fukumura discloses a hybrid vehicle comprising at least two energy storage devices, wherein a state value is determined for the first energy storage device, and based on comparison between the state value and a target value, the vehicle is controlled accordingly. Goertler teaches shutting off an engine based on a fuel level, i.e. filling degree of an energy storage device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukumura and include the feature of the control command for the first drive engine is a control parameter that causes the operation of the first drive engine to be turned off instantly, as taught by 

As to claim 2, Fukumura discloses the state value for the filling degree of at least the first energy storage device is also determined based on at least one parameter selected from a group of parameters, and that said group of parameters comprises the following parameters: a tank filling level; a current drive state parameter, in particular the longitudinal and transverse tilt, longitudinal and transverse acceleration, vehicle speed; a temperature in the first energy storage device or ambient temperature; a displayed remaining range, in particular based on the energy content in the first energy storage device; a fuel delivery parameter, in particular pressure, flow velocity or acoustics at least in one section of the fuel delivery system of the first energy storage device; and chronological parameters, in particular time since start of drive (Fuel amount, i.e. “tank filling level” - See at least ¶43).

As to claim 3, Fukumura discloses at least a first and at least a second state value for the filling degree is determined of at least the first energy storage device, and that said individual state values are compared to the target values for said state values (Fuel amount threshold – See at least ¶65).

As to claim 4, Fukumura discloses a priority parameter is determined or a shutoff impediment reason can be specified, which can prevent the shutoff of the first drive engine (Engine in backup operation i.e. “priority parameter” - See at least ¶82).
As to claim 5, Fukumura discloses the priority parameter is selected from a group of parameters that comprises at least the following parameters: driving requirements; vehicle control parameters, in particular such as those that can be derived from automated start-stop processes; and parameters from driver assistance systems (Engine in backup operation i.e. “priority parameter”, understood as “vehicle control parameter” - See at least ¶82).

As to claim 6, Fukumura discloses the state value for the filling degree of at least the first energy storage device is stored in a non-volatile memory when the motor vehicle is shut off (ECU – See at least ¶37).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al., US 20090015201 A1, in view of Goertler et al., US 4520271 A as applied to claim 1 above, further in view of Izumira et al., US 6362536 B1, hereinafter referred to as Fukumura, Goertler, and Izumira, respectively.
As to claim 7, the combination of Fukumura and Goertler fails to explicitly disclose said stored state value for the filling degree is prioritized for some time when the motor vehicle is started again, and that said time is selected from a certain range; that said range is greater than 1 millisecond (ms), preferably greater than 50 ms and preferably greater than 100 ms and furthermore that this range is smaller than 2000 ms, preferably smaller than 1500 ms and especially preferably smaller than 1000 ms, very especially preferably said range is at least about 500 ms. However, Izumira teaches a 
Fukumura discloses regular intervals for the disclosed control. However, Izumira teaches a control routine of 1 millisecond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fukumura, Goertler, and Izumira, and include the feature of the claimed range of values, because Izumira teaches an exemplary control interval of a millisecond for performing a power generation control routine for a vehicle at vehicle startup and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, the combination of Fukumura and Goertler fails to explicitly disclose said stored state value for the filling degree of at least the first energy storage device is prioritized for some time when the motor vehicle is started again, and that said time is selected from a certain range, said certain range being: greater than 100 ms, and smaller than 1000 ms. 
Fukumura discloses regular intervals for the disclosed control. However, Izumira teaches a control routine of 1 millisecond.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fukumura, Goertler, and Izumira and include the feature of the claimed range of values, because Izumira teaches an exemplary control interval of a millisecond for performing a power In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al., US 20090015201 A1, in view of Goertler et al., US 4520271 A as applied to claim 1 above, further in view of Morita et al.,  US 20160185337 A1, hereinafter referred to as Fukumura, Goertler, and Morita, respectively.
As to claim 10, the combination of Fukumura and Goertler fails to explicitly disclose disabling shut off of the first drive engine when an accelerator pedal of the hybrid vehicle is depressed near 100%. However, Morita teaches disabling shut off of the first drive engine when an accelerator pedal of the hybrid vehicle is depressed a significant amount (Prohibit engine shutoff based on accelerator position – See at least ¶15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fukumura, and Goertler, and include the feature of disabling shut off of the first drive engine when an accelerator pedal of the hybrid vehicle is depressed near 100% because Morita teaches prohibiting, or disabling, engine shutoff in the same circumstances represented by the claimed accelerator depressed near 100%, notably, depressing an accelerator to a significant displacement where engine shutoff would negatively affect the desired control.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668